


Exhibit 10.3

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”) dated as of
April 1, 2003 is hereby made by and between Cendant Corporation, a Delaware
corporation (“Cendant”) and Scott E. Forbes (the “Executive”).

 

WHEREAS, Cendant desires to employ the Executive as Senior Executive Vice
President and Group Managing Director of Cendant Europe, Middle East and Africa
(“Cendant EMEA”), and the Executive desires to serve Cendant in such capacity.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

SECTION I


EMPLOYMENT

 

Cendant agrees to employ the Executive and the Executive agrees to be employed
by Cendant for the Period of Employment as provided in Section III below and
upon the terms and conditions provided in this Agreement. The Executive has
previously relocated his primary residence to London, U.K.

 

SECTION II


POSITION AND RESPONSIBILITIES

 

A.            During the Period of Employment, as defined below, the Executive
will serve as Senior Executive Vice President and Group Managing Director,
Cendant EMEA (the “EMEA Position”) and, subject to the direction of a Vice
Chairman of Cendant or other executive officer of Cendant designated by the
Chief Executive Officer of Cendant from time to time (the “Supervising Officer”)
from time to time will perform such duties and exercise such supervision with
regard to the business of Cendant as are associated with such position, as well
as such additional duties as may be prescribed from time to time by the
Supervising Officer. The Executive will, during the Period of Employment, devote
substantially all of his time and attention during normal business hours to the
performance of services for Cendant. The Executive will maintain a primary
office, and conduct his business, in London, U.K. The parties hereby acknowledge
that the Executive’s duties and responsibilities will include, without
limitation, managing the Cendant EMEA headquarters in London, U.K. and managing
substantially all of Cendant’s EMEA businesses. Notwithstanding the foregoing,
the parties hereto acknowledge and agree that to the extent contemplated herein,
the Executive may be reassigned to the Alternative Position (as defined below),
and upon such event, this Agreement (and the Period of Employment) will, after
giving effect to any changes associated with such change of position, remain in
full force and effect.

 

1

--------------------------------------------------------------------------------


 

B.            The Executive agrees that at any time during the Period of
Employment, he may be reassigned by the Supervising Officer to the Alternative
Position, but only in the event that either (i) the Alternative Position is
reasonably acceptable to the Executive or (ii) each of (a) the Executive may
perform substantially all of his duties in any of London, Parsippany, New Jersey
or New York, New York (or, in the case of Parsippany or New York, any location
within 15 miles thereof) and (b) Cendant reasonably determines that the
Alternative Position is a suitable position for the Executive (after giving due
consideration to his skills and abilities); provided, however, that in no event
will any Alternative Position be proposed to the Executive unless such position
provides overall compensation (including bonus opportunity), employee benefits
and perquisites which, in the aggregate, are no less favorable to the Executive
than provided to him hereunder.

 

C.            Cendant agrees that at any time during the Period of Employment,
the Executive may provide notice to the Supervising Officer requesting that he
relinquish the Europe Position and be reassigned to a substitute position (the
“Substitute Position”). Cendant will give due consideration to such request and
will use reasonable efforts to identify a Substitute Position reasonably
suitable for the Executive as determined by Cendant in its sole and reasonable
discretion.  If Cendant is unable to offer the Executive a Substitute Position
within 180 days of its receipt of such notice, the Executive may either (i)
withdraw his request for reassignment to the Substitute Position and maintain
the Europe Position or (ii) terminate this Agreement as a Constructive Discharge
(as defined below). If Cendant offers the Executive a Substitute Position within
180 days of its receipt of such notice, the Executive may either (i) accept the
Substitute Position or (ii) reject the Substitute Position. If the Executive
accepts the Substitute Position, this Agreement (and the Period of Employment)
shall continue in full force and effect. If the Executive rejects the Substitute
Position, this Agreement will be determined terminated as a Resignation (as
defined below); provided, however, that any rejection of the Substitute Position
will instead be deemed a Constructive Discharge in the event that the Substitute
Position would require the Executive to perform substantially all of his duties
in any location other than Parsippany, New Jersey or New York, New York (or, in
each case, any location within 15 miles thereof).

 

SECTION III
PERIOD OF EMPLOYMENT

 

The period of the Executive’s employment under this Agreement (the “Period of
Employment”) will end on March 31, 2006, subject to extension or termination as
provided in this Agreement.

 

SECTION IV


COMPENSATION AND BENEFITS

 

A.            Compensation. For all services rendered by the Executive pursuant
to this Agreement during the Period of Employment, including services as an
executive, officer, director or committee member of Cendant or any subsidiary of
Cendant, the Executive will be compensated as follows:

 

2

--------------------------------------------------------------------------------


 

(i)                                     Base Salary

 

During the Period of Employment, Cendant will pay the Executive a fixed base
salary (“Base Salary”) of not less than U.S. $525,000 per annum and thereafter
the Executive will be eligible to receive annual increases as the Board deems
appropriate, in accordance with Cendant’s customary procedures regarding the
salaries of senior officers. Base Salary will be payable according to the
customary payroll practices of Cendant but in no event less frequently than once
each month.

 

(ii)                                  Annual Incentive Awards

 

The Executive will be eligible for discretionary annual incentive compensation
awards; provided that the Executive will be eligible to receive an annual bonus
for each fiscal year of Cendant during the Period of Employment based upon a
target bonus equal to 100% of Base Salary (each such bonus, an “Incentive
Compensation Award”).

 

(iii)                               Long-Term Incentive Awards

 

The Executive will be eligible for discretionary stock option or other incentive
or equity-based awards on such appropriate terms and conditions as determined by
the Cendant Compensation Committee in its sole discretion.

 

(iv)                              Cost-of-Living Allowance

 

Cendant will pay the Executive (A) a cost-of-living allowance (the
“Cost-of-Living Allowance”) of not less than U.K. £50,000 per annum and (B) an
additional special allowance (the “Special Allowance” and, together with the
Cost-of-Living Allowance, the “Allowances”) of not less than U.K. £75,000 per
annum (which may be increased from time to time in Cendant’s sole discretion),
in each case in respect of each calendar year (or a pro rata payment for any
partial calendar year) during which he remains in the EMEA Position and resides
in the U.K. The Allowances will be paid in accordance with the customary payroll
practices of Cendant but in no event less frequently than once each month, and
such amounts shall be paid by a U.K. subsidiary of Cendant into a local U.K.
account as directed by the Executive.

 

(v)                                 Additional Benefits

 

The Executive will be entitled to participate in all other compensation or
employee benefit plans or programs and receive all benefits and perquisites for
which salaried employees of Cendant generally are eligible under any plan or
program now or later established by Cendant on the same basis as similarly
situated senior executives of Cendant with comparable duties and
responsibilities. The Executive will participate to the extent permissible under
the terms and provisions of such plans or programs, in accordance with program
provisions.

 

3

--------------------------------------------------------------------------------


 

(vi)                              Expatriate Benefits

 

Cendant will reimburse the Executive for (i) reasonable professional costs
incurred in connection with the preparation of his personal income tax returns
and (ii) the Tax Equalization.  The Tax Equalization will mean a cash payment
payable in respect of each full or partial calendar year during the Period of
Employment and during which the Executive is residing outside of the United
States, which payment is intended to reimburse the Executive for the economic
effect of any incremental taxes incurred in connection with his residing outside
of the United States.  The Tax Equalization will be calculated and paid as
described in the applicable Cendant policy, which policy will include tax
equalization benefits for personal investment income.  Cendant acknowledges
that, if and to the extent subject to foreign taxation, the Tax Equalization
will apply to any income received by the Executive in connection with his
personal investment income and compensation earned in connection with the
exercise of Cendant stock options or other Cendant equity or equity-based
awards.  Cendant will also pay any costs and expenses associated with
determining each annual payment in respect of the Tax Equalization.

 

In addition, the Executive will remain a participant in Cendant’s U.S.
Expatriate Officer Relocation Policy, and will be entitled to benefits set forth
thereunder, except to the extent that any benefits thereunder would be
duplicative by virtue of any similar or comparable rights or benefits under this
Agreement, or are otherwise not available by virtue of any provision in this
Agreement.

 

In addition, the Executive is entitled to the benefits set forth on Annex A
hereto.

 

SECTION V


BUSINESS EXPENSES

 

Cendant will reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement. The Executive will comply with such
limitations and reporting requirements with respect to expenses as may be
established by Cendant from time to time.

 

SECTION VI


DISABILITY

 

If the Executive becomes Disabled, as defined below, during the Period of
Employment, the Period of Employment may be terminated at the option of the
Executive upon notice of resignation to Cendant or at the option of Cendant upon
notice of termination to the Executive. “Disabled” means a determination by an
independent competent medical authority that the Executive is unable to perform
his duties under this Agreement and in all reasonable medical likelihood such
inability will continue for a period in excess of one hundred and eighty (180)
days. Unless otherwise agreed by the Executive and Cendant, the independent
medical authority

 

4

--------------------------------------------------------------------------------


 

will be selected by the Executive and Cendant each selecting a board-certified
licensed physician and the two physicians selected designating an independent
medical authority, whose determination that the Executive is Disabled will be
binding upon Cendant and the Executive. In such event, until the Executive
reaches the age of sixty-five (65) (or such earlier date on which he is no
longer Disabled), Cendant will continue to pay the Executive sixty percent (60%)
of his Base Salary as in effect at the time of the termination, offset by the
amount of any disability payments the Executive may receive under any long-term
disability insurance maintained by Cendant.  Earned but unpaid Base Salary and
earned but unpaid Incentive Compensation Awards will be paid in a lump sum at
the time of such termination. No Incentive Compensation Award will be deemed
earned within the meaning of this Agreement until the Executive is informed in
writing as to the amount of such compensation the Executive is to be awarded as
to a particular period. If applicable, Cendant will reimburse the Executive for
the relocation of his family and their personal belongings back to the United
States, and will provide such other financial assistance related to such
relocation to the extent provided in the applicable U.S. Expatriate Officer
Relocation Policy (the “Policy”) as well as any other reverse relocation
benefits described in Section VIII.A. below.

 

SECTION VII


DEATH

 

In the event of the death of the Executive during the Period of Employment, the
Period of employment will end and Cendant’s obligation to make payments under
this Agreement will cease as of the date of death, except for earned but unpaid
Base Salary and any earned but unpaid Incentive Compensation Awards, which will
be paid to the Executive’s surviving spouse, estate or personal representative,
as applicable, in a lump sum within sixty (60) days after the date of the
Executive’s death. The Executive’s designated “beneficiary will be entitled to
receive the proceeds of any life or other insurance or other death benefit
programs provided in this Agreement. If applicable, Cendant will reimburse the
Executive’s estate for the relocation of his family and their personal
belongings back to the United States, and will provide such other financial
assistance related to such relocation to the extent provided in the Policy as
well as any other reverse relocation benefits described in Section VIII.A.

 

SECTION VIII


EFFECT OF TERMINATION OF EMPLOYMENT

 

A.            Without Cause Termination and Constructive Discharge. If the
Executive’s employment terminates due to either a Without Cause Termination or a
Constructive Discharge, as defined below, Cendant will pay the Executive (or his
surviving spouse, estate or personal representative, as applicable) upon such
Without Cause Termination or Constructive Discharge (i) a lump sum amount equal
to two hundred and ninety-nine percent (299%) of the sum of Base Salary in
effect at the time of such termination and the target Incentive Compensation
Award for the year in which such termination occurs (which target Incentive
Compensation Award shall in no event be greater than 100% of Base Salary for
purposes of this severance

 

5

--------------------------------------------------------------------------------


 

calculation) and (ii) any and all earned but unpaid Base Salary and earned but
unpaid Incentive Compensation Awards. If the Executive is residing in the U.K.
at such time and requests a relocation to the United States, Cendant will
reimburse the Executive for moving his family and their personal belongings back
to the United States, and will provide such other financial assistance related
to such move to the extent provided in the Policy (as well as costs incurred in
connection with the storage of the Executive’s personal belongings for up to 12
months, to the extent not covered under the Policy) so long as such move occurs
within 12 months of such termination or, in lieu thereof, at the election of the
Executive (which election will be made by the Executive within 12 months of such
date of termination), the Company shall pay the Executive an aggregate payment
of U.S. $100,000.  In addition, any medical and dental insurance benefits
provided to similarly situated employees of Cendant EMEA from time to time will
be provided to the Executive for a period of two years at the expense of Cendant
(except for expenses related to the employee portion of premium payments,
co-payments, deductibles and similar charges).  In addition, any outstanding
stock options held by the Executive as of the date of termination which were
granted following March 1, 1999 and which would have otherwise vested during the
two year period immediately following such date (assuming the Executive remained
employed with Cendant during such period) will become vested and exercisable as
of such date of termination, and will remain exercisable until the first to
occur of the third anniversary of such date of termination and the original
expiration date of such option.

 

B.            Termination for Cause: Resignation. If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary and any
Incentive Compensation Awards earned but unpaid as of the date of such
termination will be paid to the Executive in a lump sum within sixty (60) days
of such termination. If the Executive is residing in the U.K. at such time and
requests a relocation to the United States, Cendant will reimburse the Executive
for moving his family and their personal belongings back to the United States,
and will provide such other financial assistance related to such move to the
extent provided in the Policy, so long as such move occurs within 12 months of
such termination. Any outstanding stock options held by the Executive as of the
date of termination will be treated in accordance with their terms. Except as
provided in this paragraph, Cendant will have no further obligations to the
Executive hereunder.

 

C.            For the purposes of this Agreement, the following terms have the
following meanings:

 

(i)            “Termination for Cause” means termination of the Executive’s
employment by Cendant upon a good faith determination by the Chief Executive
Officer of Cendant, by written notice to the Executive specifying the event
relied upon for such termination, due to the Executive’s willful misconduct with
respect to his duties under this Agreement (including but not limited to
conviction for a felony or perpetration of a common law fraud) which is not
cured (if such is capable of being cured) within thirty (30) days after written
notice thereof to the Executive.

 

(ii)           “Constructive Discharge” means (i) any material failure of
Cendant to

 

6

--------------------------------------------------------------------------------


 

fulfill its obligations under this Agreement (including without limitation any
reduction of the Base Salary, as the same may be increased during the Period of
Employment, or other aspect of compensation) or (ii) if, during any period while
the Executive’s primary residence and primary business office is located in the
London, U.K. metropolitan area, and either (A) the EMEA Headquarters is
relocated to any location outside of London, U.K. or (B) a Disposition (as
defined below) occurs. The Executive will provide Cendant a written notice which
describes the circumstances being relied on for the termination with respect to
this Agreement within thirty (30) days after the event giving rise to the
notice. Cendant will have thirty (30) days after receipt of such notice to
remedy the situation prior to the termination for Constructive Discharge. For
purposes of this Agreement a “Disposition” has occurred if during any period of
time during which the Executive is employed as Group Managing Director of
Cendant EMEA, there is consummated a transaction (or a series of transactions
over a period of no more than one year) involving the divestiture by Cendant of
all or a portion of Cendant EMEA and, as a direct result of such transaction,
the aggregate revenues for Cendant EMEA are decreased by 50% (which decrease
shall be measured by comparing the net revenues for Cendant EMEA over the four
fiscal calendar quarters of Cendant ending immediately prior to such
transaction, against the aggregate revenues for Cendant EMEA over the same
period after excluding any portion of such revenues attributable to the portions
of Cendant EMEA which are no longer owned by, or attributable to, Cendant) and
such decrease is solely and directly attributable to such transaction(s).

 

(iii)          “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by Cendant other than due to death,
disability, or Termination for Cause.

 

(iv)          “Resignation” means a termination of the Executive’s employment by
the Executive, other than in connection with a Constructive Discharge.

 

SECTION IX

OTHER DUTIES OF THE EXECUTIVE


DURING AND AFTER THE PERIOD OF EMPLOYMENT

 

A.            The Executive will, with reasonable notice during or after the
Period of Employment, furnish information as may be in his possession and fully
cooperate with Cendant and its affiliates as may be requested in connection with
any claims or legal action in which Cendant or any of its affiliates is or may
become a party.

 

B.            The Executive recognizes and acknowledges that all information
pertaining to this Agreement or to the affairs; business; results of operations;
accounting methods, practices and procedures; members; acquisition candidates;
financial condition; clients; customers or other relationships of Cendant or any
of its affiliates (“Information”) is confidential and is a unique and valuable
asset of Cendant or any of its affiliates. Access to and knowledge of certain of
the Information is essential to the performance of the Executive’s duties under
this Agreement. The Executive will not during the Period of Employment or
thereafter except to the extent reasonably necessary in performance of his
duties under this Agreement, give to any

 

7

--------------------------------------------------------------------------------


 

person, firm, association, corporation, or governmental agency any Information,
except as may be required by law. The Executive will not make use of the
Information for his own purposes or for the benefit of any person or
organization other than Cendant or any of its affiliates. The Executive will
also use his best efforts to prevent the disclosure of this Information by
others. All records, memoranda, etc. relating to the business of Cendant or its
affiliates, whether made by the Executive or otherwise coming into his
possession, are confidential and will remain the property of Cendant or its
affiliates.

 

C.            (i)            During the Period of Employment and for a three (3)
year period thereafter (the “Restricted Period”), irrespective of the cause,
manner or time of any termination, the Executive will not use his status with
Cendant or any of its affiliates to obtain loans, goods or services from another
organization on terms that would not be available to him in the absence of his
relationship to Cendant or any of its affiliates.

 

(ii)           During the Restricted Period, the Executive will not make any
statements or perform any acts intended to or which may have the effect of
advancing the interest of any existing or prospective competitors of Cendant or
any of its affiliates or in any way injuring the interests of Cendant or any of
its affiliates.  During the Restricted Period, the Executive, without prior
express written approval by the Board, will not engage in; directly or
indirectly (whether for compensation or otherwise) own or hold proprietary
interest in, manage, operate, control, or join or participate in the ownership,
management, operation or control of, or furnish any capital to or be connected
in any manner with, any party which competes in any way or manner with the
business of Cendant or any of its affiliates, as such business or businesses may
be conducted from time to time, either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate, or otherwise. The Executive acknowledges that
Cendant’s and its affiliates’ businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States and the world.

 

(iii)          During the Restricted Period, the Executive, without express
prior written approval from the Board, will not solicit any members or the
then-current clients of Cendant or any of its affiliates for any existing
business of Cendant or any of its affiliates or discuss with any employee of
Cendant or any of its affiliates information or operation of any business
intended to compete with Cendant or any of its affiliates.

 

(iv)          During the Restricted Period, the Executive will not meddle with
the employees or affairs of Cendant or any of its affiliates or solicit or
induce any person who is an employee of Cendant or any of its affiliates to
terminate any relationship such person may have with Cendant or any of its
affiliates, nor will the Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which the
Executive may be affiliated, to engage, employ or compensate, any employee of
Cendant or any of its affiliates.  The Executive hereby represents and warrants
that the Executive has not entered into any agreement,

 

8

--------------------------------------------------------------------------------


 

understanding or arrangement with any employee of Cendant or any of its
affiliates pertaining to any business in which the Executive has participated or
plans to participate, or to the employment, engagement or compensation of any
such employee.

 

(v)           For the purposes of this Agreement, proprietary interest means
legal or equitable ownership, whether through stock holding or otherwise, of an
equity interest in a business, firm or entity or ownership of more than 5% of
any class of equity interest in a publicly-held company and the term “affiliate”
will include without limitation all subsidiaries and licensees of Cendant.

 

D.            The Executive hereby acknowledges that damages at law may be an
insufficient remedy to Cendant if the Executive violates the terms of this
Agreement and that Cendant will be entitled, upon making the requisite showing,
to preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section IX without the necessity of showing
any actual damage or that monetary damages would not provide an adequate remedy.
Such right to an injunction will be in addition to, and not in limitation of,
any other rights or remedies Cendant may have. Without limiting the generality
of the foregoing, neither party will oppose any motion the other party may make
for any expedited discovery or hearing in connection with any alleged breach of
this Section IX.

 

E.             The period of time during which the provisions of this Section IX
will be in effect will be extended by the length of time during which the
Executive is in breach of the terms hereof as determined by any court of
competent jurisdiction on Cendant’s application for injunctive relief.

 

F.             The Executive agrees that he restrictions contained in this
Section IX are an essential element of the compensation the Executive is granted
hereunder and but for the Executive’s agreement to comply with such
restrictions, Cendant would not have entered into this Agreement.

 

SECTION X
INDEMNIFICATION; LITIGATION

 

A.            Cendant will indemnify the Executive (including during the
Restricted Period) to the fullest extent permitted by the laws of the state of
Cendant’s incorporation in effect at that time, or the certificate of
incorporation and by-laws of Cendant, whichever affords the greater protection
to the Executive. The Executive will be entitled to any insurance policies
Cendant may elect to maintain generally for the benefit of its officers and
directors against all costs, charges and expenses incurred in connection with
any action, suit or proceeding to which he may be made a party by reason of
being an officer of Cendant.

 

B.            In the event of any litigation or other proceeding between Cendant
and the Executive with respect to the subject matter of this Agreement, Cendant
will reimburse the Executive for all costs and expenses related to the
litigation or

 

9

--------------------------------------------------------------------------------


 

proceedings, including attorney’s fees and expenses, providing that the
litigation or proceeding results in either settlement requiring Cendant to make
a payment to the Executive or judgment in favor of the Executive.

 

SECTION XI


MITIGATION

 

The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates.

 

SECTION XII


WITHHOLDNG TAXES

 

Cendant may directly or indirectly withhold from any payments under this
Agreement all federal, state, city or other taxes that will be required pursuant
to any law or governmental regulation.

 

SECTION XIII

EFFECT OF PRIOR AGREEMENTS

 

This Agreement will supersede any prior employment agreement between Cendant and
the Executive hereof (including without limitation the Employment Agreement
between Cendant and the Executive dated March 1, 1999), and any such prior
employment agreement will be deemed terminated without any remaining obligations
of either party thereunder. This Agreement will not affect or operate to reduce
any benefit or compensation inuring to the Executive of a kind elsewhere
provided and not expressly provided in this Agreement.

 

SECTION XIV
CONSOLIDATION, MERGER OR SALE OF ASSETS

 

Nothing in this Agreement will preclude Cendant from consolidating or merging
into or with, or transferring all or substantially all of its assets to, another
corporation which assumes this Agreement and all obligations and undertakings of
Cendant hereunder. Upon such a consolidation, merger or sale of assets the term
“Cendant” will mean the other corporation and this Agreement will continue in
full force and effect.

 

SECTION XV
MODIFICATION

 

This Agreement may not be modified or amended except in writing signed by the

 

10

--------------------------------------------------------------------------------


 

parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act on anything other than that which is specifically
waived.

 

SECTION XVI
GOVERNING LAW

 

This Agreement has been executed and delivered in the State of New York and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that state.

 

SECTION XVII
ARBITRATION

 

A.            Any controversy, dispute or claim arising out of or relating to
this Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section IX for which Cendant
may, but will not be required to, seek injunctive relief) will be finally
settled by binding arbitration in accordance with the Federal Arbitration Act
(or if not applicable, the applicable state arbitration law) as follows: Any
party who is aggrieved will deliver a notice to the other party setting forth
the specific points in dispute. Any points remaining in dispute twenty (20) days
after the giving of such notice may be submitted to arbitration in New York, New
York, to the American Arbitration Association, before a single arbitrator
appointed in accordance with the arbitration rules of the American Arbitration
Association, modified only as herein expressly provided.  After the aforesaid
twenty (20) days, either party, upon ten (10) days notice to the other, may so
submit the points in dispute to arbitration. The arbitrator may enter a default
decision against any party who fails to participate in the arbitration
proceedings.

 

B.            The decision of the arbitrator on the points in dispute will be
final, unappealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.

 

C.            Except as otherwise provided in this Agreement, the arbitrator
will be authorized to apportion its fees and expenses and the reasonable
attorneys’ fees and expenses of any such party as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator will be borne equally by each party, and each party will bear the
fees and expenses of its own attorney.

 

D.            The parties agree that this Section XVII has been included to
rapidly and inexpensively resolve any disputes between them with respect to this
Agreement, and that this Section XVII will be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this.  Agreement to proceed, the

 

11

--------------------------------------------------------------------------------


 

parties hereto hereby waive any and all right to a trial by jury in or with
respect to such litigation.

 

E.             The parties will keep confidential, and will not disclose to any
person, except as may be required by law, the existence of any controversy
hereunder, the referral of any such controversy to arbitration or the status or
resolution thereof.

 

SECTION XVIII
SURVIVAL

 

Sections VIII, IX, X, XI, XII and XVII will continue in full force in accordance
with their respective terms notwithstanding any termination of the Period of
Employment.

 

SECTION XX
SEPARABILITY

 

All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will be
deemed modified so that it will be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.

 

*****

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

 

CENDANT CORPORATION

 

 

 

 /s/ Terry Conley

 

 

 

 

By:

Terry Conley

 

Title:

Executive Vice President, Human
Resources

 

 

 

 

 

 /s/ Scott E. Forbes

 

 

 

SCOTT E. FORBES

 

13

--------------------------------------------------------------------------------


 

Scott E. Forbes
Amended and Restated Employment Agreement
Annex A

 

1.               So long as the Executive remains in the EMEA Position, Cendant
will provide the Executive with two (2) NCP Parking Cards.

 

2.               So long as the Executive remains in the EMEA Position, Cendant
will provide the Executive unlimited travel between the New York Metropolitan
Area and the London Metropolitan Area; provided that he is eligible for and uses
the IATAN fare basis when possible; and for four (4) business class round trips
(per year) covering the same locations for Executive, his spouse and daughter if
he is not eligible for IATAN benefits; further provided that such travel does
not unduly interfere with the Executive’s job responsibilities.  In addition,
Cendant will provide the Executive’s spouse and daughter with four (4) business
class round trips (per year) to Florida or New York Metropolitan area.

 

3.               So long as the Executive remains in the EMEA Position, Cendant
will reimburse the Executive for the cost of leasing an automobile for his
personal and business use (which automobile will be a current model year Range
Rover or equivalent vehicle) and will reimburse the Executive for the cost of
basic operation, maintenance and repair for such automobile; provided, however,
that Cendant may alternatively provide the Executive with an automobile pursuant
to any officer car program of Cendant or Avis.

 

--------------------------------------------------------------------------------
